ORDER PER CURIAM: Appellant Timothy B. Greenfield was convicted of possession of a controlled substance and possession of drug paraphernalia following a jury trial in the Circuit Court of Jackson County. Greenfield was sentenced to thirty days of jail time on each .count, with the sentences to be served consecutively. Greenfield appeals. He argues that a police officer lacked reasonable suspicion to perform a traffic stop of the vehicle in which Greenfield was riding (which led to the discovery of the drugs and paraphernalia for which he was prosecuted). We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).